PENNSYLVANIA RULES OF DISCIPLINARY ENFORCEMENT
      SUBCHAPTER E.        PENNSYLVANIA LAWYERS FUND FOR CLIENT SECURITY


                                      GENERAL PROVISIONS


Rule 501.    Definitions


      The following words and phrases, when used in this subchapter shall have, unless
the context clearly indicates otherwise, the meaning given to them in this section:


      "Board."    The Pennsylvania Lawyers Fund for Client Security Board of Trustees.


…


Rule 503.    Pennsylvania Lawyers Fund for Client Security Board


      (a)    General Rule. The Supreme Court shall appoint a board to be known as the
             "Pennsylvania Lawyers Fund for Client Security Board of Trustees" (the
             “Board”)   which       shall   consist of   five   members of   the   bar of   this
             Commonwealth and two non-lawyer public members. One of the members
             shall be designated by the Court as Chair and another as Vice-Chair.             A
             majority of the members of the Board shall designate a member of the Board
             to act as Treasurer.


      …


      (d)    Powers. The Board shall have the power and duty:


             …




                                                 -1-
             (4)   To determine in [January of each year] conjunction with the meeting
                   of the Lawyer Assessment Committee, and to report to the Supreme
                   Court, whether the Fund is of sufficient amount to pay adjudicated
                   claims and other anticipated claims.


…




Rule 504.    Confidentiality


…


      (b)    Notwithstanding subsection (a), the Fund, after an award is approved, may
             disclose the following information:


             (1)   the name of the Claimant (if Claimant has granted written permission
                   to disclose or has independently publically disclosed the filing of a
                   claim with the Fund);
             (2)   the name of the Covered Attorney;
             (3)   the amount claimed;
             (4)   the amount awarded; and
             (5)   a summary of the claim.


…


Rule 512.    Covered Attorney


      This subchapter covers conduct of a member of the bar of the Supreme Court,
including attorneys admitted pro hac vice and formerly admitted attorneys whose clients
reasonably believed the former attorney to be licensed to practice when the Dishonest
Conduct occurred, an active foreign legal consultant, an active military attorney, an active
attorney who is the spouse of an active-duty service member of the United States
                                             -2-
Uniformed Services, or a person holding an active Limited In-House Corporate Counsel
License, which conduct forms the basis of the application to the Board. The conduct
complained of need not have taken place in this Commonwealth for application to the
Board to be considered by the Board and an award granted, except that an award shall not
be granted with respect to conduct outside of this Commonwealth of a foreign legal
consultant, military attorney, an attorney who is the spouse of an active-duty service
member of the United States Uniformed Services, or person holding a Limited In-House
Corporate Counsel License unless the conduct related to the provision of legal services to a
resident of this Commonwealth.




Rule 514.    Reimbursable Losses


      (a)    General Rule.     For the purposes of this subchapter reimbursable losses
             consist of those losses of money, property or other things of value which
             meet all of the following requirements:


             (1)   The loss:
                   (i)    was caused by the Dishonest Conduct of a Covered Attorney
                          when acting:
                          [i](A) as an attorney-at-law;
                          [ii](B) in a fiduciary capacity customary to the practice of law,
                   such as
                                 administrator, executor, trustee of an express trust,
                                 guardian or conservator; or
                          [iii](C) as an escrow agent or other fiduciary, having been
                          designated as
                                 such by a client in the matter in which the loss arose or
                                 having been so selected as a result of a client-attorney
                                 relationship[.]; or




                                              -3-
                  (ii)   is in the nature of unearned, unrefunded fees paid to a
                         lawyer who, without completing the engagement, died, was
                         transferred to inactive disability status, or cannot be located.




…




                                 PAYMENT OF CLAIMS


Rule 521.   Investigation and Payment of Claims


…


      (b)   Hearing Committees. The Board may utilize a hearing committee to conduct
            any hearings under this subchapter for the purpose of resolving factual issues.
            Imposition of discipline under Rule 204 (relating to types of discipline) or
            otherwise shall not be a prerequisite for favorable action by the Board with
            respect to a claim against the Fund, but the Covered Attorney involved shall
            be given notice of and an opportunity to contest any claim made with respect
            to his or her alleged Dishonest Conduct. Notice mailed to the Covered
            Attorney at the address of record with Attorney Registration per Rule of
            Disciplinary Enforcement 219 (relating to annual registration of attorneys)
            shall satisfy this notice requirement.


      (c)   Subpoenas.


            (1)   At any stage of an inquiry being conducted in accordance with Rule
                  221 (relating to mandatory overdraft notification), the Board or a
                  designated representative on behalf of the Board shall have the right to
                  require production of records by issuance of a subpoena(s).          The
                                           -4-
      attorney whose account is the subject of the inquiry under Rule 221
      shall have the right, upon written request and payment of appropriate
      duplicating costs, to receive copies of the records produced.


(2)   At any stage of an investigation and/or proceeding under this
      subchapter, the Board[, a Claimant and a contesting Covered
      Attorney] shall have the right to summon witnesses and/or require
      production of records by issuance of subpoenas. Should the Board
      determine to conduct a hearing, the Claimant and/or the Covered
      Attorney may request the issuance of a subpoena to summon a
      witness to testify at such hearing. The costs associated with the
      issuance and service of the subpoena and the witness’ appearance
      shall be borne by the requesting party.


(3)   Subpoenas authorized by this subparagraph (c) shall be obtained by
      filing with any Prothonotary of the Supreme Court of Pennsylvania
      (“Court Prothonotary”) a statement calling for the issuance of the
      subpoena.   On the same day that the statement is filed with the Court
      Prothonotary, the party seeking the subpoena shall send by certified
      mail a copy of the statement to either the Executive Director and the
      Claimant or the Covered Attorney as the case may be. Upon the filing
      of the statement, the Court Prothonotary shall forthwith issue the
      subpoena and it shall be served by certified mail, return receipt or by
      personal service.   A subpoena issued under this subparagraph (c) shall
      not be returnable until at least 10 days after the date of its issuance.


…


(5)   Any challenge to the validity of a subpoena issued under this rule shall
      be heard by a hearing committee or the full Board. A determination
      by such committee or the Board may be appealed to the Supreme


                                -5-
          Court under subparagraph (8)(iii) within ten days after service of the
          determination on the party bringing the appeal.


    …


    (8)   Enforcement of subpoenas; appeal of challenges to subpoenas:


          (i)     The Board, [through a designated representative,] a Claimant,
                  or a Covered Attorney may petition the Supreme Court to
                  enforce a subpoena [or to review a determination under
                  subparagraph (5) on the validity of a subpoena. No challenge
                  to the validity of a subpoena will be considered by the Court
                  unless previously raised as provided in subparagraph (5)].


          …


          (iii)   A     petition    for   review   of   a    determination     made   under
                  subparagraph (5) must set forth in detail the grounds for
                  challenging the determination. Upon timely receipt of a petition
                  for review, the Court shall issue a rule to show cause upon the
                  party    to      the    proceeding    who    is   not    challenging    the
                  determination, returnable within ten days, why the determination
                  should not be reversed. If the period for response has passed
                  without a response having been filed, or after consideration of
                  any response, the Court shall issue an appropriate order. No
                  challenge to the validity of a subpoena will be considered by
                  the     Court      unless     previously    raised      as   provided    in
                  subparagraph (5).


…


                                REINSTATEMENT
                                          -6-
Rule 531.    Restitution a Condition for Reinstatement


      The Board shall file with the Supreme Court a list containing the names of all
formerly admitted attorneys with respect to the Dishonest Conduct of which the Board has
made unrecovered disbursements from the Fund. No person will be reinstated by the
Supreme Court under Rule 218 (relating to reinstatement), Rule 219 (relating to annual
registration of attorneys), Rule 301(h) (relating to proceedings where an attorney is
declared to be [incompetent or is alleged to be] incapacitated or severely mentally
disabled),   Pennsylvania Rules for Continuing Legal Education, Rule 111(b) (relating to
noncompliance with continuing legal education rules) or who has been suspended from
the practice of law for any period of time, including, but not limited to suspensions under
Rule 208(f) (relating to emergency temporary suspension) and 219(f) (relating to
administrative suspension) until the Fund has been repaid in full, plus 10% per annum
interest, for all disbursements made from the Fund with respect to the Dishonest Conduct
of such person.




                                            -7-